 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 1 of 13 Page ID #:1050

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                            JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                        Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTs Plaintiff’s motions for final approval
                                      of class settlement and award of attorneys’ fees, costs, and
                                      settlement award

       Before the Court are Plaintiff Jeremy Salazar’s (“Plaintiff”) motion for final approval of
class action settlement, Motion for Final Approval of Class Action Settlement, Dkt. # 41
(“Mot.”), and motion for attorneys’ fees and costs, Motion for Incentive Award, Attorneys’ Fees
and Costs, Dkt. # 40 (“Fees Mot.”). Defendant Midwest Servicing Group (“Defendant”) has
filed notices of non-opposition for both motions. See Dkts. # 45, 46. The Court held a final
fairness hearing in this matter on October 1, 2018. Having considered the arguments in all of the
submissions, the Court GRANTS Plaintiff’s motions.

I.       Background

       This consumer class action arises from Plaintiff’s allegations that Defendant violated the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq., by sending Plaintiff
and other similarly situated consumers letters in attempt to collect upon alleged debts. Mot.
6:4–8.

       Plaintiff alleges that the letters demanded payment within thirty days, while the FDCPA
establishes a consumer’s right to dispute the validity of an alleged debt within thirty days. See
15 U.S.C. § 1692g(b); Motion for Preliminary Approval of Class Settlement, Dkt. # 35, 9:7–13.
Plaintiff filed suit on January 6, 2017, on behalf of himself and others who had received the
same letter (“Class Members”), asserting one cause of action for violation of FDCPA §
1692g(b). See generally Complaint, Dkt. # 1.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 2 of 13 Page ID #:1051

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                  Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

        The parties ultimately reached a settlement of the claim (“the Settlement Agreement”)
that provides for a $2,200 settlement amount, in return for which Plaintiff and Class Members
will release and discharge Defendant from all claims arising out of or relating to Defendant’s
sending of the letters. Mot. 7:19–22. Plaintiff now moves for final approval of the Settlement
Agreement, certification of the proposed settlement class, approval of the Class Notice
distributed to Class Members, and for an order awarding attorneys’ fees and costs and an
incentive award. See generally Mot.; Fees Mot.

       The Court granted Plaintiff’s motion for Preliminary Approval of the Settlement
Agreement on June 4, 2018. See Order Granting Preliminary Approval of Class Action
Settlement, Dkt. # 39 (“Prelim. Order”).

         A.      Proposed Settlement Agreement

        The Settlement Agreement provides that Defendant will pay a settlement amount of
$2,200 to the Class Members. Mot. 7:17–22. Defendant has also agreed to pay, separate and
apart from the settlement amount, (1) up to $49,000 in attorneys’ fees; (2) reasonable litigation
costs not to exceed $7,500; and (3) the class representative incentive award of $1,000. Id.
7:25–8:3. Further, Defendant will pay all of the costs and expenses associated with the
administration of the class settlement, which amounts to $7,500. Id. 12:9–19. Finally,
Defendant will cease using the form letter that was the subject of the litigation. Id. 7:9–11;
Settlement Agreement, Dkt. # 41-3, ¶ 5.02.

       In exchange, Class Members will be deemed to have released Defendant of all claims
against it arising out of or related to claims in this action, including but not limited to FDCPA
claims. Mot. 12:21–24.

       The parties initially sought to designate a cy pres recipient for any uncashed settlement
checks without specifying their intended recipient. See Settlement Agreement ¶ 8.03. In its
preliminary order, the Court ordered the parties to submit their intended cy pres recipients for
evaluation or explain the process by which any uncashed checks will be handled. Prelim. Order
11. The parties have now proposed to redistribute any uncashed checks, after 210 days of their
issuance, to participating class members on a pro-rata basis. Mot. 9:8–18. The Court is satisfied
with and approves this proposal.

         B.      Class Certification for Settlement Purposes



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 2 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 3 of 13 Page ID #:1052

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                  Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

       The Court granted preliminary approval of the Settlement Agreement and its terms, as
well as the proposed Notice of Class Action Settlement (“Class Notice”), on June 4, 2018. See
Prelim. Order. In its Order, the Court certified, for settlement purposes only, a Rule 23(b)(3)
class of:

         (1) All individual consumers within the United States;
         (2) who allegedly owed a consumer debt;
         (3) who Defendant sent a written correspondence similar or identical to the
         November 14, 2016 form letter Plaintiff received;
         (4) which was not returned as undeliverable;
         (5) within the one year prior to when Plaintiff filed the instant action.

Id. 2–6.

II.      Discussion

         A.      Final Approval

                 i.     Legal Standard

        A court may finally approve a class action settlement “only after a hearing and on finding
that [the settlement] is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). In determining
whether a settlement is fair, reasonable, and adequate, the district court must “balance a number
of factors: the strength of the plaintiffs’ case; the risk, expense, complexity, and likely duration
of further litigation; the risk of maintaining class action status throughout the trial; the amount
offered in settlement; the extent of discovery completed and the stage of proceedings; the
experience and views of counsel; the presence of a government participant; and the reaction of
the class members to the proposed settlement.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026
(9th Cir. 1998); see also Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003); Officers for
Justice v. Civil Serv. Comm’n of City and Cty. of S.F., 688 F.2d 615, 625 (9th Cir. 1982) (noting
that the list of factors is “by no means an exhaustive list”).

       The district court must approve or reject the settlement as a whole. See Hanlon, 150 F.3d
at 1026 (“It is the settlement taken as a whole, rather than the individual component parts, that
must be examined for overall fairness.”). The Court may not delete, modify, or rewrite
particular provisions of the settlement. Id. The Court is cognizant that the settlement “is the
offspring of compromise; the question . . . is not whether the final product could be prettier,


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 3 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 4 of 13 Page ID #:1053

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                   Date    October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

smarter or snazzier, but whether it is fair, adequate and free from collusion.” Id. at 1027. The
Ninth Circuit has noted that “there is a strong judicial policy that favors settlements, particularly
where complex class action litigation is concerned.” In re Synocor ERISA Litig., 516 F.3d 1095,
1101 (9th Cir. 2008).

                 ii.    Discussion

                        a.     Strength of Plaintiff’s Case

       “An important consideration in judging the reasonableness of a settlement is the strength
of plaintiffs’ case on the merits balanced against the amount offered in the settlement.” See
Vasquez v. Coast Valley Roofing, Inc., 266 F.R.D. 482, 488 (E.D. Cal. 2010) (internal quotation
marks omitted). This factor is generally satisfied when plaintiffs must overcome barriers to
make their case. See Chun–Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D. Cal.
2010).

       Here, although Plaintiff maintains his strong belief in the merits of his FDCPA claim
against Defendant, he also acknowledges that “[t]he parties disagree about the merits of
Plaintiff’s claims, and there is uncertainty about the ultimate outcome of this litigation and
whether a class would be certified.” Mot. 16:20–22. In fact, Defendant maintains that
Plaintiff’s claims cannot be certified as a class action if this case were to proceed in litigation.
Settlement Agreement ¶ 3.01. Therefore, the Court agrees with Plaintiff that this factor weighs
in favor of approving the Settlement Agreement.

                        b.     Risk, Expense, Complexity, and Duration of Further Litigation

        The second factor in assessing the fairness of the proposed settlement is the complexity,
expense, and likely duration of the lawsuit if the parties had not reached a settlement agreement.
Officers for Justice, 688 F.2d at 625. This litigation has already been underway for twenty
months and, if the case were to go on trial as a class action, the fees and costs would increase
exponentially. The Settlement Agreement significantly minimizes the delay and costs that
litigation would entail.

       Moreover, the FDCPA’s damages provision is not mandatory and instead requires courts
to balance various factors to determine the amount of liability, including the nature of
noncompliance, the resources of the debt collector, the number of persons adversely affected,
and the extent to which noncompliance was intentional. 15 U.S.C. § 1692k(b)(2). Therefore,


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                             Page 4 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 5 of 13 Page ID #:1054

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                  Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

the settlement also takes into account that, even if Plaintiff had proceeded to trial and prevailed,
there is “no guarantee” the Court would “award the class full statutory damages.” Id. 16:28,
17:1. See Schuchardt v. Law Office of Rory W. Clark, 314 F.R.D. 673, 683 (N.D. Cal. 2016)
(“Because damages are not mandatory [under the FDCPA], continued litigation presents a risk to
Plaintiffs of expending time and money on this case with the possibility of no recovery at all for
the Class.”). Thus, the Court agrees with Plaintiff that this factor also weighs in favor of
approving the settlement.

                        c.     Risk of Maintaining Class Action Status Through Trial

       Although the Court has preliminarily certified the class, the certification was for
settlement purposes only. Prelim. Order 6. At this point, there does not appear to be any issue
with maintaining the class certification, given that courts regularly certify FDCPA class actions.
See, e.g., id.; Catala v. Resurgent Capital Servs. L.P., No. 08cv2401 NLS, 2010 WL 2524158
(S.D. Cal. June 22, 2010). However, if this case had not settled, Defendant may have opposed
Plaintiff’s motion for class certification. Further, under Federal Rule of Civil Procedure
23(c)(1)(C), an “order that grants or denies class certification may be altered or amended before
the final judgment.” Therefore, the avoidance of risk of maintaining class certification
throughout trial favors settlement.

                        d.     Amount Offered in Settlement

       “[T]he very essence of a settlement is compromise, ‘a yielding of absolutes and an
abandoning of highest hopes.’” Officers for Justice, 688 F.2d at 624. The Ninth Circuit has
explained that “it is the very uncertainty of the outcome in litigation and avoidance of wasteful
and expensive litigation that induce consensual settlements. The proposed settlement is not to be
judged against a hypothetical or speculative measure of what might have been achieved by the
negotiators.” Id. at 625 (citations omitted). Rather, any analysis of a fair settlement amount
must account for the risks of further litigation and trial, as well as expenses and delays
associated with continued litigation.

       The Court is satisfied that the total Class Settlement award of $2,200 is reasonable
considering the circumstances. The Court considered the parties’ respective opinions regarding
the value and merits of this case during the preliminary approval stage and continues to find that
this amount is reasonable in light of the challenges described above. Aarons v. BMW of N.
Amer., LLC, No. CV 11–7667 PSG (CWx), 2014 WL 4090564, at *11 (C.D. Cal. Apr. 29, 2014)
(noting that while settlements will not make most class members completely whole, class


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                           Page 5 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 6 of 13 Page ID #:1055

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                   Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

members will “discount their claims to obtain a certain and timely recovery, rather than bear the
significant risk and delay associated with further litigation”).

        Here, the total payment to Net Settlement is $2,200 and the average individual settlement
award will be $20. Mot. 18:12–15. The FDCPA caps statutory damages at the lesser of one
percent of Defendant’s net worth or $500,000. See 15 U.S.C. § 1692k(A)(2)(B). Parties agree
that $2,200 is “far in excess of one percent (1%) of Defendant’s net worth.” Mot. 18:10–12.
Therefore, the Settlement amount is a favorable result for the class members. In fact, this
settlement falls within the range of class action settlements in comparable FDCPA matters. See,
e.g., Schuchardt, 314 F.R.D. at 684 (approving FDCPA settlement of $13,610 for a class of 901
members, resulting in recovery of $15.10 per claimant); Catala, 2010 WL 2524158, at *3
(approving FDCPA settlement of $35,000 distributed cy pres, with no payment to class
members); Little-King v. Hayt Hayt & Landau, No. 11-5621 (MAH), 2013 WL 4874349, at *14
(D.N.J. Sept. 10, 2013) (approving a $40,000 fund for 49,156 class members, of which 5,082
claimants recovered $7.87 each); Bourlas v. Davis Law Assocs., 237 F.R.D. 345, 355 (E.D.N.Y.
2006) (preliminary approval of an FDCPA settlement of $21,759 for 2,834 members, providing
each member approximately $7.32); Cope v. Duggans, 203 F. Supp. 2d 650, 653 (E.D. La. 2002)
(approving FDCPA settlement of $11.90 per claimant); Schell v. Frederick J. Hanna & Assocs.,
P.C., No. 3:15-cv-418, 2016 WL 1273297, at *3 (S.D. Ohio Mar. 31, 2016) (preliminary
approval of an FDCPA settlement of $1,770 for 177 class members that would net $10 per
claimant).

        Therefore, in light of the results achieved and the uncertainties associated with litigating
this case through trial, the Court finds that this factor too counsels in favor of approving the
settlement.

                        e.     The Extent of Discovery and the Stage of the Proceedings

         This factor requires the Court to gauge whether Plaintiff has sufficient information to
make an informed decision about the merits of their case. See In re Mego Fin. Corp. Sec. Litig.,
213 F.3d 454, 459 (9th Cir. 2000). The more discovery that has been completed, the more likely
it is that the parties have “a clear view of the strengths and weaknesses of their cases.” Young v.
Polo Retail, LLC, No. C-02-4546 VRW, 2007 WL 951821, at *4 (N.D. Cal. Mar. 28, 2007)
(internal quotation marks and citations omitted).

       Here, the parties engaged in both informal and confirmatory discovery surrounding
Plaintiff’s claims and Defendant’s defenses. Declaration of G. Thomas Martin, III, Dkt. # 41-2


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 6 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 7 of 13 Page ID #:1056

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                    Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

(“Martin Decl.”), ¶ 8. Specifically, the parties exchanged discovery concerning the net worth of
Defendant, class damages, and the number of potential class members. Mot. 20:18–20.
Therefore, both parties’ investigation and discovery efforts enabled them to intelligently and
effectively negotiate the Agreement. See id. 20:16–18.

       The parties also participated in a good-faith, arm’s-length mediation on August 15, 2017,
conducted by the Honorable Leo S. Papas (Ret.). Mot. 6:14–15; Prelim. Order 8. The Court is
confident that Plaintiff had enough information to make an informed decision about the
settlement based on strengths and weaknesses of their case. This factor weighs in favor of
granting approval.

                        f.     The Experience and Views of Class Counsel

        The recommendations of Plaintiff’s counsel are given a presumption of reasonableness.
See, e.g., In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008). “Parties
represented by competent counsel are better positioned than courts to produce a settlement that
fairly reflects each party’s expected outcome in litigation.” In re Pac. Enter. Sec. Litig., 47 F.3d
373, 378 (9th Cir. 1995).

        Here, Martin & Bontrager, APC (“Class Counsel”) are experienced consumer rights
litigators. Mot. 21:8?9. Due to their familiarity with the case’s strengths and weaknesses, Class
Counsel state that the proposed Settlement Agreement is “fair, reasonable and adequate to the
proposed class, and that it is in the best interests of the proposed class to settle the Action.”
Martin Decl. ¶ 10. This factor thus weighs in favor of final approval.

                        g.     The Presence of a Government Participant

         This factor is neutral because there is no government entity participating in the case.

                        h.     Reaction of the Class Members to the Proposed Settlement

       In evaluating the fairness, adequacy, and reasonableness of settlement, courts also
consider the reaction of the class to the settlement. Molski v. Gleich, 318 F.3d 937, 953 (9th Cir.
2003). “It is established that the absence of a large number of objections to a proposed class
action settlement raises a strong presumption that the terms of a proposed class settlement action
are favorable to the class members.” Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221
F.R.D. 523, 529 (C.D. Cal. 2004); see also Arnold v. Fitflop USA, LLC, No. 11-CV-0973


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                             Page 7 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 8 of 13 Page ID #:1057

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                 Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

W(KSC), 2014 WL 1670133, at *8 (S.D. Cal. Apr. 28, 2014) (concluding that the reaction to the
settlement “presents the most compelling argument favoring settlement”).

       Here, of the 110 individuals identified as potential Class Members, not a single Class
Member has objected to any aspect of the settlement. Mot. 7:22–24, 8:5–7; Declaration of
Alysha McDonald, Dkt. # 47 (“McDonald Decl.”), ¶ 6. No Class Members have requested
exclusion. Mot. 14:2–4; McDonald Decl. ¶ 5. This factor thus weighs in favor of approval.

                        i.     Conclusion

       Having reviewed the relevant factors, the Court finds that none counsel against approval
of final settlement. Therefore, the Court GRANTS Plaintiff’s motion for final approval of the
class action settlement.

         B.      Motion for Attorneys’ Fees, Costs, and Incentive Awards

        Class Counsel moves the Court for an unopposed award of: (1) $49,000 in attorney’s
fees; (2) reimbursement for litigation expenses in the amount of $4,695; and (3) a $1,000
incentive award for the Named Plaintiff. Fees Mot. 8:4?8.

                 i.     Attorneys’ Fees

                        a.     Legal Standard

        Awards of attorneys’ fees in class action cases are governed by Federal Rule of Civil
Procedure 23(h), which provides that after a class has been certified, the Court may award
reasonable attorneys’ fees and nontaxable costs. The Court “must carefully assess” the
reasonableness of the fee award. See Staton v. Boeing Co., 327 F.3d 938, 963 (9th Cir. 2003);
see also Browne v. Am. Honda Motor Co., No. CV 09–06750 MMM (DTBx), 2010 WL
9499073, at *3–5 (C.D. Cal. Oct. 5, 2010) (explaining that in a class action case, the court must
scrutinize a request for fees when the defendant has agreed to not oppose a certain fee request as
part of a settlement).

       Under the FDCPA, a successful plaintiff is entitled to receive an award of reasonable
attorneys’ fees and court costs. See 15 U.S.C. § 1692k(a)(3) (“[A]ny debt collector who fails to
comply with any provision of [the FDCPA is liable] in the case of any successful action . . . [for]
the costs of the action, together with a reasonable attorney’s fee as determined by the court.”);


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                          Page 8 of 13
 Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 9 of 13 Page ID #:1058

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

see also Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008) (“The FDCPA’s
statutory language makes an award of fees mandatory.”). This is because the legislature “chose
a ‘private attorney general’ approach to assume enforcement of the FDCPA.” Camacho, 523
F.3d at 978.

       To determine attorneys’ fees under the lodestar method, a court must multiply the
reasonable hours expended by a reasonable hourly rate. In re Washington Pub. Power Supply
Sys. Sec. Litig., 19 F.3d 1291, 1294 n.2 (9th Cir. 1994). The Court may then enhance the
lodestar with a “multiplier,” if necessary, to arrive at a reasonable fee. Id.

                               1.      Reasonable Rate

       The reasonable hourly rate is the rate prevailing in the community for similar work. See
Gonzalez v. City of Maywood, 729 F.3d 1196, 1200 (9th Cir. 2013) (“[T]he court must compute
the fee award using an hourly rate that is based on the ‘prevailing market rates in the relevant
community.’”) (citations omitted); Viveros v. Donahue, No. CV 10-08593 MMM (Ex), 2013 WL
1224848, at *2 (C.D. Cal. Mar. 27, 2013) (“The court determines a reasonable hourly rate by
looking to the prevailing market rate in the community for comparable services.”). The relevant
community is the community in which the court sits. See Schwarz v. Sec. of Health & Human
Servs., 73 F.3d 895, 906 (9th Cir. 1995). If an applicant fails to meet its burden, the court may
exercise its discretion to determine reasonable hourly rates based on its experience and
knowledge of prevailing rates in the community. See, e.g., Viveros, 2013 WL 1224848, at *2;
Ashendorf & Assocs. v. SMI-Hyundai Corp., No. CV 11–02398 ODW (PLAx), 2011 WL
3021533, at *3 (C.D. Cal. July 21, 2011); Bademyan v. Receivable Mgmt. Servs. Corp., 2009
WL 605789, at *5 (C.D. Cal. Mar. 9, 2009).

       Here, Plaintiff is represented by counsel at Martin & Bontrager APC, a Los Angeles firm.
See generally Fees Mot. Class Counsel assert that the attorneys who worked on this case, both
partners, had hourly rates ranging from $450 to $495. Id. 16:24?26; see also Summary of Fees
and Costs, Dkt. # 40-2, 14. Plaintiff further seeks $150 per hour for paralegal time. Id. The
Court turns to the Real Rate Report: Lawyer Rates, Trends, and Analysis (“Real Rate Report”)
as a useful guidepost to assess the reasonableness of these hourly rates in the Central District.
See Eksouzian v. Albanese, No. CV 13-728 PSG (AJWx), 2015 WL 12765585, at *3–4 (C.D.
Cal. Oct. 23, 2015). As Judge Fischer explained in Hicks v. Toys ‘R’ Us-Delaware, Inc., the
Real Rate Report is persuasive because it:




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                        Page 9 of 13
Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 10 of 13 Page ID #:1059

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                       Date    October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

         identifies attorney rates by location, experience, firm size, areas of expertise, and
         industry, as well as the specific practice areas, . . . [and] it is based on actual legal
         billing, matter information, and paid and processed invoices from more than 80
         companies—a much better reflection of true market rates than self-reported rates
         in all practice areas as part of a national survey of top firms.

No. CV 13-1302 DSF (JCGx), 2014 WL 4670896, at *1 (C.D. Cal. Sept. 2, 2014).

       The 2016 Real Report provides a number of useful data points for assessing the
reasonableness of Class Counsel’s attorneys’ fees requests. In Los Angeles, partners in litigation
have an hourly rate ranging from $340 to $745. See 2016 Real Rate Report 62. In the practice
area of consumer services, however, a partner has an average hourly rate between $340 and
$675. See id. 80. Similarly situated paralegals earn an average hourly rate between $115 and
$240. Id.

       Accordingly, the Court finds that Class Counsel’s hourly rates ranging from $450 to $495
for partners and $150 for the paralegal fall within the acceptable range suggested by the Real
Rate Report. In sum, the Court finds Class Counsel’s hourly rates reasonable because they fall
within the range of prevailing rates in the Central District of California for the type of work
performed in this case.

                               2.      Reasonable Hours

       An attorneys’ fees award should include compensation for all hours reasonably expended
prosecuting the matter, but “hours that are excessive, redundant, or otherwise unnecessary”
should be excluded. Costa v. Comm’r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012).
The standard is whether the work “would have been undertaken by a reasonable and prudent
lawyer to advance or protect his client’s interest in the pursuit of a successful recovery of []
damages.” Moore v. James H. Matthews & Co., 682 F.2d 830, 839 (9th Cir. 1982).

       Here, Class Counsel have spent 136.10 hours—62.50 hours at $495 per hour and 73.60
hours at $450 per hour—litigating this case over twenty months. See Fees Mot. 16:23–26. In
addition, the paralegal in the case accrued 15.10 hours. Id. 16:24–25. Class Counsel engaged in
discovery, successfully obtained a withdrawal of Defendant’s cross-complaint against Plaintiff,
prepared for and attended an all-day mediation, and negotiated and revised settlement
agreements. Id. 20:12–19. The Court has reviewed Class Counsel’s detailed timesheets



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                    Page 10 of 13
Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 11 of 13 Page ID #:1060

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                 Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

documenting their work and finds that the 151.20 hour figure is reasonable. See Statement of
Services, Dkt. # 40-2, 15–28.

                               3.      Multiplier

       Based on the aforementioned rates and hours worked, Class Counsel’s collective loadstar
is $66,322.50. Further, Class Counsel will continue to incur five additional hours at $495 per
hour and ten hours at $450 per hour to complete the approval and settlement process. Fees Mot.
22:16–23. This increases the lodestar to $73,297.50. Id. But Counsel requests only $49,000 in
fees. Id. 22:24–26. Because Class Counsel’s requested fee award is approximately 33% less
than the fee indicated by the collective lodestar, there is no need to apply any multiplier.

      In sum, the Court finds that the requested fee amount is reasonable under the lodestar
method and GRANTS Plaintiff’s motion for attorneys’ fees.

                 ii.    Litigation Costs

       In addition to attorneys’ fees, Class Counsel requests reimbursement of expenses incurred
throughout litigation in the amount of $4,695. Id. 23:21–23. Attorneys are typically permitted to
“recover their reasonable expenses that would typically be billed to paying clients in non-
contingency matters.” In re Omnivision Techs., 559 F. Supp. 2d at 1048. Class Counsel has
submitted a detailed record of expenses in support of this request, Fees Mot. 24:8–22, and the
Court is satisfied that the costs are reasonable. Therefore, the Court GRANTS Class Counsel’s
request for expenses in the amount of $4,695.

                 iii.   Incentive Award for Plaintiff

       Finally, Plaintiff Jeremy Salazar requests that the Court award him an unopposed
incentive award of $1,000, the maximum statutory award under the FDCPA. Fees Mot. 8:22–25;
see 15 U.S.C. § 1692k(a).

      “Incentive awards are fairly typical in class action cases.” Rodriguez v. W. Publ’g Corp.,
563 F.3d 948, 958 (9th Cir. 2009) (citations omitted); see In re Toys R Us-Delaware, Inc. Fair
and Accurate Credit Transactions Act (FACTA) Litig., 295 F.R.D. 438, 470 (C.D. Cal. 2014).
When considering requests for case contribution awards, courts consider five factors:




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                       Page 11 of 13
Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 12 of 13 Page ID #:1061

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                    Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

          1) the risk to the class representative in commencing suit, both financial and
          otherwise; 2) the notoriety and personal difficulties encountered by the class
          representative; 3) the amount of time and effort spent by the class representative;
          4) the duration of the litigation and; 5) the personal benefit (or lack thereof)
          enjoyed by the class representative as a result of the litigation.

Van Vraken v. Atl. Richfield Co., 901 F. Supp. 294, 299 (N.D. Cal. 1995).

        Class Counsel states Mr. Salazar has acted as “lead Plaintiff throughout the nearly twenty
(20) months this litigation has been ongoing.” Fees Mot. 8:23–24. Plaintiff has been actively
engaged in this action and assisted Class Counsel with “pre-litigation investigation, reviewing
the Complaint and other pleadings, reviewing and executing settlement documents, reviewing
motions, executing various declarations, and numerous emails and telephone conferences with
Class Counsel.” Id. 10–7:14; Declaration of Jeremy Salazar, Dkt. # 35-5, ¶ 9. Moreover,
Plaintiff could have chosen to pursue his case on an individual basis and received his damages a
long time ago, but instead he agreed to serve as lead Plaintiff in this litigation. Fees Mot.
9:23–27; see Yang v. Assisted Credit Servs. Inc., No. SACV 15-02118 AG (JCGx), 2017 WL
9939710, at *3 (C.D. Cal. Nov. 7, 2017) (awarding statutory maximum damages of $1,000 for
an FDCPA claim because “Lead Plaintiff . . . could have received his damages a long time ago if
he’d proceeded as an individual plaintiff rather than go through the effort of vindicating the
rights [as] the class.”); Schuchardt, 314 F.R.D. at 691 (approving $1,000 statutory award for
named plaintiff in FDCPA class action that resulted in recovery of $15.10 per claimant);
Whitford v. Weber & Olcese, P.L.C., No. 1:15-cv-400, 2016 WL 122393, at *2 (W.D. Mich. Jan.
11, 2016) (approving $1,000 statutory damages to lead plaintiff in an FDCPA settlement that
will pay $10 per class member).

     The Court is satisfied that Named Plaintiff justified the award of an incentive fee in the
amount of $1,000.

III.      Conclusion

       For the reasons stated above, Plaintiff’s motions for final approval of class settlement and
for approval of attorneys’ fees and costs are GRANTED. Accordingly, it is HEREBY
ORDERED AS FOLLOWS:

       A. The Court approves settlement of the action between Plaintiff and Defendant, as set forth
          in the Settlement Agreement as fair, reasonable, and adequate. The Parties are directed to


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 12 of 13
Case 2:17-cv-00137-PSG-KS Document 49 Filed 10/02/18 Page 13 of 13 Page ID #:1062

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 17-0137 PSG (KSx)                                  Date   October 2, 2018
 Title          Jeremy Salazar v. Midwest Servicing Group, Inc.

         perform their settlement in accordance with the terms set forth in the Settlement
         Agreement;

    B. Class Counsel is awarded $49,000 attorneys’ fees and $4,695 in costs. Additionally, the
       Named Plaintiff is awarded $1,000. The Court finds that these amounts are warranted
       and reasonable for the reasons set forth in the moving papers before the Court and the
       reasons stated in this Order;

    C. Without affecting the finality of this judgment in any way, this Court hereby retains
       exclusive jurisdiction over Defendant and the Settlement Class Members for all matters
       relating to this litigation, including the administration, interpretation, effectuation, or
       enforcement of the Settlement Agreement and this Order.


         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 13 of 13
